UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4591


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THEOPHILUS LAMAR DAVIS, II,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Mary G. Lewis, District Judge.
(3:15-cr-00117-MGL-1)


Submitted:   March 18, 2016                 Decided:   April 13, 2016


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, T. DeWayne Pearson, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Theophilus Lamar Davis II was found guilty by a jury of

conspiracy to manufacture and pass counterfeit Federal Reserve

notes in violation of 18 U.S.C. § 371 (2012) (Count 1).          He was

sentenced to 24 months of imprisonment.        On appeal, Davis raises

two issues:    (1) whether the district court erred by denying

Davis’s   motion   for   acquittal;   and    (2)   whether   there   was

insufficient evidence to support his conviction for Count 1.          We

affirm.

     We review the denial of a motion for acquittal de novo.

See United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

When the motion is based on a claim of insufficient evidence,

the verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government to

support it.    See United States v. Palomino-Coronado, 805 F.3d

127, 130 (4th Cir. 2015).       “Substantial evidence is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”     Id.   Reviewing the evidence as required,

we find sufficient evidence for Davis’s conviction.

     As his second issue, Davis alleges that the evidence was

insufficient to support his conviction for Count 1.          As we noted

above, the evidence was sufficient.         See Palomino-Coronado, 805

F.3d at 130.   A “defendant bringing a sufficiency challenge must

                                  2
overcome a heavy burden, and reversal for insufficiency must be

confined to cases where the prosecution’s failure is clear.”

United   States    v.   Engle,     676     F.3d    405,    419    (4th    Cir.    2012)

(internal citations and quotation marks omitted).                        To establish

a § 371 conspiracy, the Government must prove only an agreement

between two or more people to commit a crime against the federal

government and an overt act in furtherance of the conspiracy.

See United States v. Kingrea, 573 F.3d 186, 195 (4th Cir. 2009).

Upon review of the record and in light of Davis failing to

overcome   the    heavy      burden,     see   Engle,     676    F.3d    at    419,   his

second issue also fails.

     Accordingly,       we    affirm     Davis’s    conviction.          We    dispense

with oral argument because the facts and legal contentions are

adequately   presented        in   the    materials     before     this       court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           3